The legal principles applicable to and governing cases of this character have been so repeatedly stated in recent decisions of the court that no occasion exists for their restatement at the present time.
The plaintiff's ground of action is that the defendants carelessly and negligently failed to furnish a reasonably safe place and reasonably safe machinery and appliances for the performance of his work as their servant, and that in consequence thereof, and while he was in the exercise of proper care, he received the injuries complained of. To all of these allegations the defendants pleaded not guilty.
Upon the issues thus presented, competent evidence was introduced by both parties, and upon its careful consideration we are unable to hold, as matter of law, that the plaintiff's injuries resulted from a "seen danger, or from one within the scope which both parties contemplated as incident to the service, or which the plaintiff, from his knowledge of the situation, reasonably ought to have anticipated" (Quimby v. Railroad, 69 N.H. 334); nor can we say judicially that the evidence before the jury was insufficient to justify the verdict.
Exceptions overruled.
PIKE, J., did not sit: the others concurred. *Page 625